Title: To Thomas Jefferson from Albert Gallatin, 30 March 1808
From: Gallatin, Albert
To: Jefferson, Thomas


                  
                     
                        30 March 1808
                     
                  
                  And be it further enacted
                  That the act entitled “an act laying an embargo on all ships and vessels in the ports & harbours of the United States,” the act supplementary to the last recited act, and this act as well as any act or acts which may hereafter be passed prohibiting or concerning the exportation of any articles, laying embargoes, or relating to seamen, ships or vessels, shall in every respect be construed to extend to the several territories of the United States, unless specially excepted.
               